DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on April 9, 2020.  As directed by the amendment: claim(s) 3-4 have been amended, no claim(s) have been cancelled, and no claim(s) have been added. Thus, claims 1-5 are currently pending in the application.
Claim Interpretation
The preamble of the independent claim recites “a flexible tube through which drive wires for a medical manipulator are passed in an axial direction and being configured to be bend according to operation of the drive wires.” This is merely intended use and not a structural limitation of the claims. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “…through which drive wires for a medical manipulator are passed…” and “…to pass the drive wires…” However, it is unclear whether or not the drive wires are required as the claims have not positively recited the drive wires in the claims. Therefore, the examiner has understood the claims to be met if there is a prior art with a tube with such structure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olenick (US 4,551,061).
Regarding claim 1, Olenick discloses a flexible tube through which drive wires for a medical manipulator are passed in an axial direction and being configured to be bent according to operation of the drive wires (e.g. Fig 3:17), comprising: a corrugated tube portion having a corrugated portion in which crests (Fig 3:59) and troughs (e.g. Fig 3: annotated below the space between the crest 59 and the tubes 31/33/35 while there is a material 57 covering it does not define the troughs and crests) are alternately arranged in the axial direction and being bendable according to expansion and contraction of the crests and the troughs (e.g. Fig 3: detailed image below col 2 lines 47-68 col 3 lines 1-27); and through portions provided on the corrugated portion to pass the drive wires in the axial direction (e.g. Fig 4:72 col 3 lines 28-41).

    PNG
    media_image1.png
    617
    785
    media_image1.png
    Greyscale

Regarding claim 2, Olenick discloses wherein the through portion is an insertion hole provided on a web between the crest and the trough of the corrugate tube portion being adjacent to each other in the axial direction (e.g. Fig 4:72 col 3 lines 28-41).
Regarding claim 3, Olenick discloses wherein the insertion hole is positioned in a middle of an outer diameter at the crest and an inner diameter at the trough (e.g. Fig 4:72 col 3 lines 28-41).
Regarding claim 4, Olenick discloses comprising: an elastic member arranged in the corrugated tube portion, having higher rigidity in the axial direction than the corrugated tube portion, and being bendable as well as the corrugated tube portion (e.g. Fig 3:47 col 2 lines 54-59).
Regarding claim 5, Olenick discloses wherein the elastic member is a coiled spring, a solid cylinder, or a hollow cylinder located on an axial center portion of the corrugate tube portion (e.g. Fig 3:47 col 2 lines 54-59 helical springs).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								June 12, 2022
/J.F.H./Examiner, Art Unit 3792      

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792